SWEENEY, J.,
Concurring:
I find it necessary to write a concurring opinion regarding the prosecutor's comments on defendants' failure to testify because in the past twelve to fifteen months, I have observed an erosion of the right of defendants not to testify. Each time we have denounced the prosecutor's conduct as improper, but, nevertheless, have held the improper comments to be harmless error. See, State v. Pearson (Aug. 3, 1988), Cuyahoga App. Nos. 55609 and 55610, unreported; State v. Phillips (Apr. 13, 1989), Cuyahoga App. No. 55214, unreported; State v. Shaw (Jan. 26, 1989), Cuyahoga App. No. 44214, unreported. In treating these cases as harmless error, it appears prosecuting attorneys have taken each subsequent case one step further, without fear of reversal. Justice Wright, concurring in State v. DePew (1988), 38 Ohio St. 3d 275, 293, warned the majority that each time it allows prosecutorial misconduct to continue unheeded, it is "... permitting the state to further chip away at the right to fundamental due process and a fair trial pursuant to the Fifth and Fourteenth Amendments to the United States Constitution." "If prosecutors win verdicts as a result of "disapproved" remarks, we will not deprive them of their victories; we will merely go through the form of expressing displeasure." Id. In State v. Thompson (1987), 33 Ohio St. 3d 1, the Supreme Court stated, "Prosecutors must therefore take care not to equate the defendant's silence to guilt. Futher, they must be aware that where such comments work to the material prejudice of the defendant, they will not be tolerated."
In concurring with Judge McManamon, I feel that in this case, where no witnesses testified for the defense, the statements comenced with the words "they forgot..." were blatant comments on the defendants' failure to testify. The state's evidence is not so strong that we can say it is clear beyond a reasonable doubt that, absent the prosecutors' improper comments, the jury would have found defendants guilty. See, State v. Smith (1984), 14 Ohio St. 3d 13. This comment on the defendants' failure to testify substantially prejudiced the defendants' rights and warrants a reversal.
In the future, we will look closely at such conduct to assure that defendants' rights are protected. While I hope that this conduct will end with the reversal of this case, be forewarned that where similar conduct is observed in the future, it will not be condoned by this Court and will require the same outcome: reversal.